DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 6-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 3/2/20.


It is requested that applicant cancel non-elected claims 6-11 in response to this action to facilitate the issue process if the application is ultimately allowed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5, and 13-15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, in view of the amendments to intervening claim 2, the referenced top and bottom box latches in line 2 are generally confusing and apparently constitute a double inclusion of the previously recited latch hook.  Isn’t the previously recited latch hook actually part of the box latches??
Claim 5, the claim is generally very confusing as newly presented.  More specifically, the period in the middle of the claim is not understood.  Additionally, the front and back receptacles introduced at line 2 are confusing and appear to be a double inclusion of the receptacle of the base claim.  Similarly, it is not clear if/how the recited receptacle of the second to last line is related to the front and back receptacles or the receptacle recited in the base claim.  The last four lines of the claim are very confusing and not understood.  The recited mounting feature of line 4 is confusing and appears to be a double inclusion of the mounting feature of the base claim.  In view of this, “the mounting feature” bridging lines 5 and 6 lacks clear antecedent basis.  The phrase “the longitudinal…clamping device” in the last two lines is generally confusing as it appears to duplicate language included in the base claim.  Finally, “the longitudinal logistic bar” in the second to last line lacks clear antecedent support as plural such bars are previously introduced.
Claim 13 is incomplete because it depends from a canceled claim.  Additionally, there is no antecedent support for “the two opposed actuators”.
Claim 14 is incomplete as it ultimately depends from a canceled claim.  Additionally, there is no antecedent support for “the top and bottom box latches” and “the clamping mechanism”.
Claim 15 is incomplete as it ultimately depends from a canceled claim.  Additionally, there is no antecedent support for “the first and second sections”.  Note also similar confusing term “the second section” at the end of the claim.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daprato ‘154.
Claim 1, Daprato teaches a clamping device (figures 2, 3, etc.) which could be used for securing an equipment rack during shipping including a gripping portion having first and second sections (14, 30) with respective first and second interior surfaces positionable along opposing sides of a lateral logistic bar (at 2, see figures 1-3) and a clamp mechanism (e.g. 22+) attached to the gripping portion which includes two actuators (note two actuators 22+ clearly seen in figure 3). The Daprato actuators could be simultaneously operated by hand such that they operate together to bring the first and second sections of the gripping portion together to frictionally engage the respective first and second interior surfaces against the lateral logistic bar and are deemed operational as very broadly claimed.  It should be noted that like Daprato, the actuators of the instant device are also individually manually actuated handles with no disclosed mechanism for simultaneous operation etc. – see manual hand grip actuators 144a 
Claim 5, the device defines plural receptacles (46, figure 6) and secures plural bars.  The device is configured as broadly claimed.  Note the claim language is particularly confusing as discussed above in the section 112 rejection and is being interpreted as best understood.
Claim 13, the device defines plural rotatable handles.  The device is configured as broadly claimed.  Note the claim language is particularly confusing as discussed above in the section 112 rejection and is being interpreted as best understood.
Claim 14, Daprato defines latches actuated by handles.  The device is configured as broadly claimed.  Note the claim language is particularly confusing as discussed above in the section 112 rejection and is being interpreted as best understood.
Claim 15, the sections could be configured such that they adjust via threaded attachment.  The device is configured as broadly claimed.  Note the claim language is particularly confusing as discussed above in the section 112 rejection and is being interpreted as best understood.
Claim 16, the device is configured as broadly claimed.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Daprato ‘154 in view of Moore ‘700.
Regarding claim 2, Daprato teaches all of the claimed features as discussed above regarding claim 1 but fails to teach that the sections define a rectangle (the reference teaches semicircular sections 14, 30 to secure at a top and bottom of a round cylindrical bar).
Moore teaches a clamping device  including front and back sections (11, 13+, figure 1A) forming a rectangle for securing a logistics bar of rectangular cross section – see figure 2 of Moore.
In order to provide for a stronger bar system or as a simple substitution of one known logistics bar/clamp shape for another, it would have been obvious to one of ordinary skill in the art to form the section halves of Daprato as rectangular for securing a rectangular logistics bar in view of the teachings of Moore.
With additional regard to claim 2, the clamp portions of Daprato define latch hooks and the modified device is configured as broadly claimed and as best understood.
.


Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive.  Applicant indicates that the Daprato patent does not teach all of the limitations of claim 1 as currently amended.  The examiner remains of the position that Daprato is fairly readable on claim 1, and a detailed line by line comparison of the teachings of Daprato and the claim language is included in paragraph 8 above. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3612